Exhibit 10.6

MORTGAGE LOAN COOPERATION AGREEMENT

MORTGAGE LOAN COOPERATION AGREEMENT, dated as of July 14, 2011 (this
“Agreement”), by DC-3300 ESSEX, LLC, a Delaware limited liability company
(“Borrower”) and CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“Carter Validus”), and CARTER AND ASSOCIATES, L.L.C., a Georgia
limited liability company (“Carter and Associates” and collectively with Carter
Validus, together with any permitted successors and assigns, “Sponsor”), in
favor of GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited
partnership (together with its successors and assigns, “Lender”).

WHEREAS, pursuant to that certain Loan Agreement, dated as of the date hereof,
by and between Borrower and Lender (as the same may be amended, extended,
renewed, supplemented or otherwise modified from time to time, the “Loan
Agreement”), Lender has agreed to provide to Borrower a loan in the original
principal amount of $16,000,000.00 (the “Loan”), which Loan is evidenced by,
inter alia, a promissory note, dated as of the date hereof, made by Borrower, as
maker, in favor of Lender, as holder (as such note may be divided, assigned (in
whole or in part), replaced and/or otherwise modified from time to time in
accordance with the Loan Agreement and this Agreement, the “Note”) and secured
by certain real property (collectively, the “Property”); and

WHEREAS, it is contemplated that, subsequent to the funding of the Loan by
Lender, the Loan may be restructured, and the Loan Documents amended, to
facilitate one or more public or private Securitization (as defined below) of
all or a portion of the Loan and/or the sale of one or more pari-passu or
subordinate interests in the Loan.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. All capitalized terms used but not defined herein shall
have the meaning given such terms in the Loan Agreement. When used herein, the
following capitalized terms shall have the following meanings:

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrower Group” shall mean, collectively, Borrower, its constituent principals
and Sponsor (subject to Section 4 hereto).

“Depositor” shall mean the entity or entities that deposit all or any portion of
the Loan and the Loan Documents into a trust in connection with a
Securitization.

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Disclosure Document” shall mean any registration statement, preliminary or
final private placement memorandum or prospectus or other disclosure document or
other written materials used in any public or private placement of the Loan (or
portion thereof) or the Certificates in a Securitization, participation or
assignment (including, in each of the foregoing cases, any amendments or
supplements thereto).

“Examined Sections” shall have the meaning set forth in Section 3(b).

“Exchange Act” shall have the meaning set forth in Section 3(c).

“Exchange Act Filing” shall have the meaning set forth in Section 2(b)(i).

“Goldman” shall have the meaning set forth in Section 3(c).

“Indemnified Party” and “Indemnified Parties” shall have the meaning set forth
in Section 3(c).

“Indemnifying Parties” shall have the meaning set forth in Section 3(c).

“Lender” shall have the meaning set forth in the introductory paragraph hereof.

“Liabilities” shall have the meaning set forth in Section 3(c).

“Loan” shall have the meaning set forth in the recitals hereto.

“Loan Agreement” shall have the meaning set forth in the recitals hereto.

“Note” shall have the meaning set forth in the recitals hereto.

“Property” shall have the meaning set forth in the recitals hereto.

“Rating Agency Requirements” shall mean such requirements as the Rating Agencies
may impose as a condition to their assigning to the Certificates such ratings as
may be acceptable to Lender. Borrower acknowledges that Lender has advised
Borrower that the Loan and/or Certificates are contemplated to include the
highest ratings assigned by the Rating Agencies.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Related Loan” shall mean a loan made to an Affiliate of Borrower or secured by
a related Property, that is included in a Securitization with the Loan.

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to the Property.

“SEC” shall mean the United States Securities and Exchange Commission.

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 2



--------------------------------------------------------------------------------

“Securities Act” shall have the meaning set forth in Section 3(c).

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Sponsor” shall have the meaning set forth in the introductory paragraph hereof.

“Underwriters” shall have the meaning set forth in Section 3(c).

Section 2. Obligation to Cooperate. Each of Borrower and Sponsor hereby agrees
that each of them and (if applicable) each of their respective principals,
officers and representatives, shall, at Lender’s request and at Borrower’s sole
cost and expense, cooperate with Lender’s efforts to arrange for the issuance
and sale of Certificates in connection with each Securitization and any
assignment or participation of all or any portion of the Note or interests
therein in accordance with the market standards to which Goldman customarily
adheres. Without limiting the foregoing, Borrower and Sponsor shall, upon
request from Lender:

(a) execute such restatements, amendments, supplements, replacements or other
modifications to (i) the Loan Documents (including, without limitation, to
change the Payment Date and/or Interest Accrual Period to accord with the
payment dates and/or interest accrual periods of other loans being securitized
in the Securitization by Lender or its affiliates) or (ii) the organizational
documents of Borrower and/or any Single-Purpose Equityholders (collectively, the
“Borrower Organizational Documents”) as may be requested by Lender in order to
facilitate any assignment, participation or Securitization, or to satisfy Rating
Agency Requirements, provided same does not adversely affect Borrower or Sponsor
(in each case, except to a de minimis extent);

(b) cooperate fully and in good faith with the preparation, completion,
execution and delivery of any Disclosure Document containing such information
with respect to the Borrower Group, the Property and the Loan as may be
customary for private or public offerings (as applicable) of securities similar
to the Certificates or as may be required by the SEC in connection therewith,
including interim and rolling 12-month financial statements reasonably
satisfactory to Lender as to form, content and period covered, regarding the
operations of the Borrower Group and the Property, and additionally as follows:

(i) If, at the time one or more Disclosure Documents are being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request (i) representation and warranty to the Lender if
such Significant Obligor is an Affiliate of any of the parties specified under
Item 1119(a) of Regulation AB or has an ongoing relationship, agreement,
arrangement, transaction or other understanding as specified in Item 1119(b) of
Regulation AB and (ii) the selected financial data or, if applicable, net
operating income, required under Item 1112(b)(1) of Regulation AB, if Lender
expects that the principal amount of the Loan together

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 3



--------------------------------------------------------------------------------

with any Related Loans as of the cut-off date for such Securitization may, or if
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization and at any time during which the Loan and
any Related Loans are included in a Securitization does, equal or exceed ten
percent (10%) (but less than twenty percent (20%)) of the aggregate principal
amount of all mortgage loans included or expected to be included, as applicable,
in the Securitization or (iii) the financial statements required under
Item 1112(b)(2) of Regulation AB, if Lender expects that the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization. Such financial data or financial statements shall be furnished
to Lender (A) within ten (10) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization,
(B) not later than thirty (30) days after the end of each fiscal quarter of
Borrower and (C) not later than seventy-five (75) days after the end of each
fiscal year of Borrower; provided, however, that Borrower shall not be obligated
to furnish financial data or financial statements pursuant to clauses (B) or
(C) of this sentence with respect to any period for which a filing pursuant to
the Exchange Act in connection with or relating to the Securitization (an
“Exchange Act Filing”) is not required. If requested by Lender, Borrower shall
furnish to Lender financial data and/or financial statements for any tenant of
the Property if, in connection with a Securitization, Lender expects there to
be, with respect to such tenant or group of Affiliated tenants, a concentration
within all of the mortgage loans included or expected to be included, as
applicable, in the Securitization such that such tenant or group of Affiliated
tenants would constitute a Significant Obligor.

(ii) All financial data and financial statements provided by Borrower hereunder
pursuant to Section 2(b)(i) hereof shall be prepared in accordance with GAAP,
and shall meet the requirements of Regulation AB and other applicable legal
requirements. All financial statements referred to in Section 2(b)(i) above
shall be audited by independent accountants of Borrower acceptable to Lender in
accordance with Regulation AB and all other applicable legal requirements, shall
be accompanied by the manually executed report of the independent accountants
thereon, which report shall meet the requirements of Regulation AB and all other
applicable legal requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as “experts” in any Disclosure Document and Exchange Act Filing, all of which
shall be provided at the same time as the related financial statements are
required to be provided. All financial data and financial statements (audited or
unaudited) provided by Borrower under Section 2(b)(i) shall be accompanied by an
Officer’s Certificate, which shall state that such financial statements meet the
requirements set forth in the first sentence of this Section 2(b)(ii).

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 4



--------------------------------------------------------------------------------

(iii) If requested by Lender, Borrower and Sponsor shall provide Lender,
promptly upon request, with any other or additional financial statements, or
financial, statistical or operating information, as Lender shall determine to be
required pursuant to Regulation AB or any amendment, modification or replacement
thereto or other legal requirements in connection with any Disclosure Document
or any Exchange Act Filing or as shall otherwise be reasonably requested by
Lender.

(iv) In the event Lender determines, in connection with a Securitization, that
the financial data and financial statements required in order to comply with
Regulation AB or any amendment, modification or replacement thereto or other
legal requirements are other than as provided herein, then notwithstanding the
provisions of Section 2(b)(ii) hereof, Lender may request, and Borrower and
Sponsor shall promptly provide, such other financial data and financial
statements as Lender determines to be necessary or appropriate for such
compliance.

(v) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered in electronic form, sent via e-mail or disk as
a Microsoft Excel file or, in the case of predominantly text documents, in Adobe
.pdf format. Borrower agrees that Lender may disclose information regarding the
Property and Borrower that is provided to Lender pursuant to this
Section 2(b)(v) in connection with the Securitization or any syndication of the
Loan to such parties requesting such information in connection with such
Securitization or syndication.

(c) cooperate fully and in good faith with the preparation, completion,
execution and delivery of an auditor’s comfort letter and/or an agreed-upon
procedures letter issued by auditors engaged by Lender regarding such financial
statements or other financial, operating and statistical data of the Borrower
Group and the Property set forth in the Disclosure Document;

(d) permit to be performed such site inspections, appraisals, market studies,
structural engineering reports and Phase II environmental reports (if existing
Phase I environmental reports recommend Phase II environmental reports), and
other due diligence investigations, in each case as Lender reasonably determines
is necessary for legal disclosure or marketing purposes or to satisfy Rating
Agency Requirements;

(e) if requested by Lender, participate (including senior management of
Borrower) in meetings with Rating Agencies and/or banks and potential investors;

(f) exercise commercially reasonable efforts to obtain estoppel letters
reasonably satisfactory to Lender from such parties as Lender may reasonably
request;

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 5



--------------------------------------------------------------------------------

(g) replace the initial Note with two or more replacement Notes in accordance
with the Loan Agreement; or recast a portion of the Note into a mezzanine loan
evidenced by one or more Notes, made to one or more newly-formed single-purpose
equityholders of Borrower and any Single-Purpose Equityholder, and secured by a
collateral assignment of all equity interests in Borrower and any Single-Purpose
Equityholder; or if a mezzanine loan was originated in connection with the
closing of the Loan, reallocate the respective principal amounts and/or interest
rates of the Loan and such mezzanine loan; provided in each case that the
aggregate principal balance and weighted average interest rates of the Notes
immediately following the consummation of any such transaction shall be the same
as immediately prior thereto. Notwithstanding anything to the contrary herein
requiring that cooperation with Lender not result in any adverse effect on
Borrower or Sponsor, the parties agree that (i) prepayments shall be applied
among the components of the Loan, including any mezzanine loan, on a pro-rata
basis, unless there is an event of default, casualty or condemnation, in which
case Lender shall be permitted to require that such amounts be applied
sequentially, starting with the most senior tranche, which may have the effect
of increasing the weighted average interest rate of the Loan; and (ii) any new
mezzanine loan shall have the same nonrecourse carveouts as the initial Loan,
except that each mezzanine loan shall become fully recourse to Sponsor in the
event of a voluntary or collusive involuntary bankruptcy of any Borrower or any
prohibited transfer or encumbrance of the Property or the collateral for the
mezzanine loan; and

(h) in connection with any sale of an interest in the Loan to a foreign banking
institution, provide such information regarding Borrower and Sponsor (and the
entities or persons ultimately controlling and/or signing for Borrower and
Sponsor) as may be required for regulatory purposes, including organizational
documents, organizational charts, certified balance sheets, and copies of
drivers’ licenses of signatories.

Section 3. Consent to Disclosure; Indemnification.

(a) Upon request, Borrower and Sponsor shall provide Lender with any information
in their possession, or which can be obtained by them, regarding the Borrower
Group and the Property (including financial statements and updated budgets)
which can be disclosed without violating any applicable law or breaching any
applicable confidentiality agreement, that, in the reasonable opinion of Lender,
is necessary (for legal disclosure or marketing purposes) to (i) include in any
Disclosure Documents, (ii) provide to the Rating Agencies or potential
purchasers of interests in the Loan, or (iii) include in any other operative
documents relating to a Securitization (including, without limitation,
information required in order to comply with Regulation AB promulgated under the
Securities Act of 1933), participation or assignment. Each of Borrower and
Sponsor hereby consents (on behalf of itself and the Borrower Group) to the
inclusion in any Disclosure Document of any information (including financial
statements) relating to the Borrower Group, the Property or the Loan obtained by
Lender pursuant to this Agreement or the other Loan Documents or in connection
with the origination of the Loan. Upon request, Borrower and Sponsor shall
provide Lender and any underwriter or placement agent for any Certificates with
written confirmation of the origin and/or accuracy and completeness of any such
information.

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 6



--------------------------------------------------------------------------------

(b) Borrower and Sponsor shall carefully examine those portions of any
Disclosure Document provided to Borrower by Lender specifically pertaining to
Borrower, Sponsor and the Property including, without limitation, any
information incorporated therein by reference (the “Examined Sections”) and
shall, within three Business Days of Borrower’s receipt thereof, advise Lender
in writing of any misstatement of a material fact or omission of a material fact
required to be stated therein or necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading;
provided, that if Borrower and Sponsor shall fail to respond within such three
Business Day period, each of Borrower and Sponsor shall be deemed to have
approved (for its respective self and the Borrower Group) such Examined Sections
as sent by Lender. For this purpose, Borrower and Sponsor shall be entitled to
reasonably rely on third-party reports delivered in connection with the Closing,
including, without limitation, the Environmental Reports, Engineering Reports
and Appraisals.

(c) Each of Borrower and Sponsor (collectively, the “Indemnifying Parties”)
hereby indemnifies, on a joint and several basis, with respect to each Examined
Sections of any Disclosure Documents (and any amendment or supplement thereto,
provided that any such amendment or supplement has been provided to Borrower and
Sponsor for their review pursuant to Section 3(b)) or the failure to provide any
information required to be provided hereunder, each of (1) Depositor,
(2) Lender, (3) The Goldman Sachs Group, Inc., Goldman, Sachs & Co. and each of
their affiliates (collectively, “Goldman”), (4) any underwriter or placement
agent of the Certificates and each of their respective affiliates (collectively,
“Underwriters”; and, together with Depositor, Lender, Goldman, and each of their
(including each Underwriter’s) respective officers, directors and each Person
who controls any of them within the meaning of Section 15 of the Securities Act
of 1933, as amended (the “Securities Act”), or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), collectively, the
“Indemnified Parties” and each, an “Indemnified Party”) for any losses, claims,
damages, expenses or liabilities to which any of the Indemnified Parties become
subject insofar as such losses, claims, damages, expenses or liabilities arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Examined Sections, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein (or necessary in order to make the statements in such
portions in light of the circumstances under which they were made not
misleading) (collectively, the “Liabilities”). Each of Borrower and Sponsor
hereby agrees, jointly and severally, to reimburse the Indemnified Parties for
any reasonable legal or other reasonable out-of-pocket expenses reasonably
incurred by any of the Indemnified Parties, as they are incurred, in connection
with investigating or defending against the Liabilities.

In connection with Exchange Act Filings, the Indemnifying Parties jointly and
severally agree to (i) indemnify the Indemnified Parties for (a) Liabilities to
which any such Indemnified Party may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact in the information provided hereunder, or the omission or
alleged omission to state in the information provided hereunder a material fact
required to be stated therein or necessary in order to make the statements in
the information provided hereunder, in light of the circumstances under which
they were made, not misleading or (b) any failure to provide information
required to be provided hereunder, and (ii) reimburse each Indemnified Party for
any legal or other expenses incurred by such Indemnified Party, as they are
incurred, in connection with defending or investigating the Liabilities.

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 7



--------------------------------------------------------------------------------

(d) The indemnification contained in Section 3(c) is in addition to any
liability which Borrower and/or Sponsor may otherwise have under the Loan
Documents and shall be self-operative without any further act or instrument (but
in no event shall such indemnification extend to any matter with respect to
which Borrower or Sponsor has timely submitted comments in accordance with
Section 3(b) to the extent that any such comments are not incorporated into the
applicable Disclosure Document). Notwithstanding the foregoing, each of Borrower
and Sponsor shall, if requested by Lender, deliver within three Business Days of
request therefor an indemnification certificate (i) certifying that they have
carefully examined the Examined Sections and that such Examined Sections do not,
as of the date of such certificate, contain any untrue statement of a material
fact or omit to state a material fact required to be stated in such portions or
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading, (ii) indemnifying, jointly and
severally, each of the Indemnified Parties from the Liabilities, and
(iii) agreeing, jointly and severally, to reimburse the Indemnified Parties for
any reasonable legal or other reasonable out-of-pocket expenses reasonably
incurred by any of the Indemnified Parties, as they are incurred, in connection
with investigating or defending against the Liabilities.

(e) If any action, suit or proceeding shall be brought against any Indemnified
Party in respect of which indemnity may be sought against Borrower and/or
Sponsor, such Indemnified Party shall promptly notify Borrower.

(f) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided in this Section 3 is for any reason held to
be unenforceable by any Indemnified Party in respect of any Liabilities (or
action in respect thereof), each of Borrower and Sponsor, jointly and severally,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Liabilities (or action in respect thereof), including reasonable
legal or other reasonable out-of-pocket expenses incurred in connection with
investigating or defending the same; provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) the relative knowledge of, and access to, information
concerning the matter with respect to which a claim was asserted of the
Indemnified Parties, on the one hand, and of the Borrower Group on the other
hand; (ii) the opportunity to correct and prevent any statement or omission;
(iii) the relative fault of the Indemnified Parties, on the one hand, and the
Borrower Group, on the other, in connection with the statements that resulted in
such Liabilities, relative fault being determined by, among other things,
whether the statement or omission with respect to which a claim was asserted
relates to information provided by the Borrower Group or the Indemnified
Parties; and (iv) any other equitable considerations appropriate in the
circumstances. Each of Borrower and Sponsor hereby agrees that it may not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 8



--------------------------------------------------------------------------------

Section 4. Release of Carter and Associates. Notwithstanding anything to the
contrary contained in this Agreement, for so long as Lender has evidence, in
form and substance reasonably satisfactory to Lender, that (i) the Net Worth of
Carter Validus is equal to or greater than $8,000,000, (ii) the Liquidity of
such entity is equal to or greater than $2,000,000 (collectively, the criteria
under subparagraphs (i) and (ii) sometimes hereinafter referred to as the
“Minimum Financial Criteria”) and (iii) such entity is otherwise reasonably
acceptable to Lender, Carter and Associates shall have no liability whatsoever
under this Agreement and shall be deemed to be released and discharged from this
Agreement during the period of time that Carter Validus satisfies the Minimum
Financial Criteria. At any point in time Carter Validus no longer satisfies the
Minimum Financial Criteria, Carter and Associates shall again be liable
hereunder. For purposes of this Section, (a) “Net Worth” shall mean, as of a
given date, (x) the total assets of Carter Validus as of such date less
(y) Carter Validus’ total liabilities as of such date, determined in accordance
with GAAP and (b) “Liquidity” shall mean unencumbered cash and cash equivalents
and marketable securities of Carter Validus, each valued in accordance with
GAAP. Notwithstanding the foregoing, the determination of Carter Validus’ Net
Worth and Liquidity shall specifically exclude the value of the Property.

Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute but
one and the same instrument.

[Remainder of page intentionally left blank;

Signature page follows.]

 

MORTGAGE LOAN COOPERATION AGREEMENT – Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first hereinabove set forth.

 

BORROWER:

 

DC-3300 ESSEX, LLC,

a Delaware limited liability company

By:    

CARTER/VALIDUS OPERATING PARTNERSHIP, LP,

a Delaware limited partnership,

its Member

 

 

By:  

 

CARTER VALIDUS MISSION

CRITICAL REIT, INC.,

a Maryland corporation,

its General Partner

 

    By:    

/s/ Todd Sakow

     

Name:

 

Todd Sakow

     

Title:

 

Chief Financial Officer

 

SPONSOR:

 

CARTER/VALIDUS OPERATING

PARTNERSHIP, LP,

a Delaware limited partnership

By:    

CARTER VALIDUS MISSION

CRITICAL REIT, INC.,

a Maryland corporation,

its General Partner

 

    By:    

/s/ Todd Sakow

     

Name:

 

Todd Sakow

     

Title:

 

Chief Financial Officer

 

MORTGAGE LOAN COOPERATION AGREEMENT – Signature Page



--------------------------------------------------------------------------------

CARTER AND ASSOCIATES, L.L.C.,

a Georgia limited liability company

By:    

CARTER & ASSOCIATES

ENTERPRISES, INC.,

a Georgia corporation

 

    By:    

/s/ Robert E. Peterson

     

Name:

 

Robert E. Peterson

     

Title:

 

Chairman and Chief

Executive Officer

 

MORTGAGE LOAN COOPERATION AGREEMENT – Signature Page